Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Claim Status
Claims 1, 3, 6, 9-10, 13, 16-18, 20, 24, 27-28, 30, 35-36, 39, and 44 are pending and examined on the merits.
Claims 1 and 17 are currently amended.

Response to Arguments - Claim Objection
Applicant's amendments filed 11/16/2021 have overcome the objection of record.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 6, 9-10, 13, 16-18, 20, 24, 27-28, 30, 35-36, 39, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims all require “a catalytic domain of an SDG2 polypeptide.” It is unclear what is encompassed in “a catalytic domain of an SDG2 polypeptide.” An SDG2 polypeptide is a histone H3K4 methyltransferase that was originally discovered in plants. It is unclear what is required to meet the limitations of “a catalytic domain of an SDG2 polypeptide.” Several questions are raised: 1) Would a catalytic domain of a histone H3K4 methyltransferase from mammals being used in the method of claim 1 be encompassed in the scope of the claims? 2) Would a catalytic domain of a histone H3K4 methyltransferase from a different class of H3K4 methyltransferases, such as ATX, being used in the method of claim 1 be encompassed in the scope of the claims? 3) Would a catalytic domain derived from a plant SDG2 catalytic domain that comprises several amino acid substitutions being used in the method of claim 1 be encompassed in the scope of the claims? It does not appear that the specification nor the art provides clear answers to these sorts of question, as such, the metes and bounds of the claims cannot be determined.


Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 6, 9-10, 13, 16-18, 20, 24, 27-28, 30, 35-36, 39, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to methods using and products comprising “a catalytic domain of an SDG2 polypeptide.”
It is unclear what is encompassed in the genus of “a catalytic domain of an SDG2 polypeptide” (See indefiniteness rejection above). 
The instant disclosure describes examples of plant originating SDG2 polypeptides in Table 2. The only working example provided uses the SDG2 domain of SEQ ID NO:98 (Example 4). 
These descriptions are insufficient, because is unclear what is even encompassed within the scope of “a catalytic domain of an SDG2 polypeptide.”
Given that one of skill in the art would not have understood what is within the scope of “a catalytic domain of an SDG2 polypeptide,” one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing. It is noted that the Federal Circuit ruled that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  Given the indefinite nature of the claims, a person of skill in the art would not have been able to understand the scope of the claims and thus would not have been able to distinguish the claimed invention from other matters.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.


Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.


Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's amendments filed 11/16/2021 have overcome the rejection of record.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663